Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 4, 1973, convicting him of unlawful possession of unstamped and unlawfully stamped packages of cigarettes, upon his plea of guilty, and imposing sentence. The appeal brings up for review a decision of the same court, made August 31, 1973, which, after a hearing, denied defendant’s motion to suppress physical evidence. Judgment reversed, on the law and the facts, motion granted, and indictment dismissed. On the facts of this case, the People did not establish probable cause to justify the initial search and seizure of an unmarked brown package inside the hallway of a three-family dwelling (see People v Rizzo, 41 AD2d 468; People v Cardona, 47 AD2d 850, 49 AD2d 769). Moreover, the other cartons of cigarettes seized as a result of a further search of the trunk of defendant’s automobile should have been suppressed as derivative evidence obtained by an illegal search (see People v Gleeson, 36 NY2d 462). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.